Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 1 of 39

apt Lf 4
ff a af oe
Ve,

SO yyy,
s ya Meg

                                                 

 

 

oan he Payne A
7 » en aneie)

 

 

“a
No
ee

:

‘ ’ _ , OY & Ho: i . . \ . ‘
4 1 VI ean
; | ; . '
he Ja! 4 ‘ ~ an

 

"002 ON AR "yo sep b\ S[q) Wo. uO BUSEM, VOWuTpNg 38 BraweD Ul Paley PUe BLOC]

Woparerp ATPMNIVs YSTLINJ 10 3809 Jo Saaz

edaid nowitm Ayayes Jo Meat] SY JO} payeue SMET JO JWeaWeqioyUD arp Jo aBeAres do sadam ‘ezpd Joy yFeUEG UMO STL] 1OF pe LIEU UMO GIy
recat ine aoescud pu supe At UbLyaS at] sBDUBASLB jo mepai JO JeNeUT e se SaLpIM.y “aAoge para se drys-ueap]D UPoWeUYy
BIRAPA Spy 0} PSYOBNE Sf JUMP ‘TPSSAA STL JO JaDTJFO SATSN[OXe PUE JeISeUT ALA Bq 0} CATY Weep | "[Nos Buyaly B se sepTEqIsuOdsar pe sapnp
(oqumumay ‘saSerald ‘sIy8y Te 0} Uoaral PaypUApT UEUTENS ap sePNUE AEOTDIE Srp Tarp “sesooU ay ax] UT WoTEsTUH Aue YstdrOIDE

9} 10.aarsumm09 uy (dyys) Jasaa spy Jo UoPerado pug UOPIUNy arp o} BING UyUOD T[eYs BF] “LOM ST JO SUPULIOpIed JO UOPEBTARU UT SPAOTI JEU
(Apog) Jassaa uatpres spy o} pausjsse Apuawentad sj Japuexepy-sippy ay det {mbiad jo Aeuad Jepun yey PUe IPN UT sePWaA sVoTFHED SY],

SRN repy sume crn OMOSINVG HIGNVXATY HGS = "THSSAA JO AWN
i = ‘uoppsog Lor j=

 
 
   

xepuerayy aIPPIN ge Dd ‘97006900207! seo BRED weec

PPL , i
omic! 1 vi Da _6stey Met nopenspaoy fea

saRN ' ‘ 1 1
mA 295 LOET Od “ZTS8v ME ‘ZBOZSSOTT ‘NAD: Wag ayy yo WEI
wmarg ojo 24y ZOQEROIZDVZBEG*PE-GIZ SOTENO EL-BOT? § =» SMaqUIMy] WAY aEIBPAeD
PEA 4p TH ELET ‘6 IEW paras}say ofr
«f= HOBIE vs qendsoy [eMOMeyy ZNED SLOW: pod
“"qieer = ANBTBH VSN “D'C HOUSE ‘sIQUINfor Jo 3ENSICT: fawn 0 med
tp ie Arenigay-Aepsaupsi-/h0~ELGT* aeG.ABpusaye’)

IMEIUEDS Jo Lopdyosaq WdeO'r qed aytey speuordtc

‘paBeBuea sy JaSsaA ap. YSTYM UT seapoalqe UEH ap ya-uaRIysT[Goyogoe atp O} payngpndos eq
Teys 10qe] ry -a83 a uy pawueyd pass eB [ENxes # sagOy PALstqny se Pauyap ‘Uawas jabup smyqnouga
wnajpoul apsoa snappy snqny wwoTeNsEsep Arasorsyc] Jo aupyPOCT amp Aq ‘seousTadxe 5,971] ysnanp pue <q
saygifenb pure pauyen Ap sy syeeggs eyeIse Ayres Papue] ap Wor 1epuexsTy-eTPPH Ip SHA SLL wee00

PIVOLALINAD. SNVINVES
mung jo py

 
 

 

ee a Te aa Ra aA NES ee
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 2 of 39

 

 

AmUOPDTC MET 8 RTE i
eee Sao 125 8 SO. Po es sashes aa 90 See Ss ab |
goz ‘Ysnig «Ay '§ ‘BIURduIOD A OVOTTed A OZ, "PA"E ZO “GOE "10'S BE ‘462 'S'N OFZ “OD T8M c ‘PAT G9 S }
S990 "2 Teiayy meorreMry ‘A paoond ‘og pe bart Fr '€c6 32's Ve ‘86E 'S'N OLE ‘OMEATES 4 BAND ep TENG|OBN Cate “AroypLT0] TAO G9} UHI
payyuMos usjereAqs UBjeI0} pezpuHodel.B jo 8308 TequeuIUeAgS Jo AgqpTTeA Oy OVO} Huysmhuy wor ArQUNOd S814] JQ S}Mad YY saptyeid steep 67e48 :
Jo JO8 poyward AlpersrpNf ax], ‘eUpTIOOP 97BYs JO soy “AUTJOOP O7e4S JO JOY Bag Me] JO Juno B UO} sSuypeedord yeSe] Jo yosfqns oy spe Jo pauoyjsenb ;
8g JORGE eFBIs Jo JOR UY “WIT Uy peysea Tomod oy Jo SHUNT ety UITNTM ‘aEBeysp £3 Aq Jo ‘ANGHoA B Jo JeMod UBjere408 eT] Aq @uOp JOR Wy "a70I8 JO JOW FF

" ‘a6 ‘ges ‘ddns‘a TIT “o'd ‘DCI ‘SAT Aze1 eM ‘UO Mo Ten} Jayyo ‘Anumo2 UayE te ‘ALo[OD Jo Loysqassod t
sit zo ‘Sarg pamin ap Jus, YOY Aromoo e Ff aS UByargy Jo SMe] Jet pazTEMNIRU sf OM. WEZAP HEALAUTY Jo MOpELHEdsa Jog SayppAard ates NTAEA. es Byaroy, Y i

‘aru Ter yo eauas

at) UT Taupoue 0} OApAloY s} WOPAL) at Jo ayes GUS aQUaY PAE Su8noaq 5} Uopse Baty YDPYM UT Jery Wel Jaye sates ple SUOTIEN [fe LESLE OF ParLsiod aq P[noys ‘eqURUT TyEHAD ;
8 Dy paacid aq plots stioyed UBTe10} Jo SMET AY JY a] aly] Jo WatiayMs t OT pasn se ,,‘SUOPEL UByalOY,, Hla} ALLL, “ayes Toys] B “aE ‘ayEIS JOU a} ayer Osye ARUT MHAY,
‘SEUNG PAYUN] a apysino are OTM. supe] ‘sayeis UAyeIO. (EXP) ‘d TAID “U'Pad Aq pautado# sy suopetodios usyaroy wo ssapoud Jo aayarag “gQoT F Y'D'S'N BZ Pur Dp a ;
nar epay Aq paqposard st Squnos usyatoy w uy Vosred wdodn seg payuy ayy uy NOD w Aq HORDEpEPMl Jo Lopps Abe arp Joy ssapOId Jo aafatag “ssBooId Jo aDpAes UBPoIOT FF

“TORY Way JoenNeD é
you 20 Goperedo sy 0} 3]tIQNS JaCpTa sn ASTP Jeyy puw ‘syEIIUOD YONs ayerndar 0} Heyy Weyp Jo Me] At} SPUSTUT ay JIA JaISETT BL CAPM sraRNUSD OU In au [Te 07 Bey sry
&q aapou saaq® pod nByasoy w OWT [assaA ST Spas OFM yauModyys.y [asses apapIed eB Aq uMOT sy Beyy asoyM ANNUM; Jo PoPEL JeIp Jo MAT aT ‘MET Alp PEW Wy ‘yo Mey ‘Heyy ‘

‘aS[MIaUBO JO ‘aDTATS aNuaAaT Sit ‘AARU 83 UY JaLpayM ‘PopAlas OF[qnd s]y Joy WataA# Jo pope # fq pasn pre palma aug ‘fasssaa dQNA f
‘won UByatoy w “Jo Heyy aq Japun Boys 10 fay sHapysas Aq pauMmo jassaa y ’TeRsRA UBPIOT FF

‘pbZl ‘GEZT PZ Toe FF

‘ery yD “dior GABIC] ‘A JB][ey “asOrE ssauOMEas Jo. Aqaatem ou aloyarary pur ,[assaa,, HOU sem ypop Aip BSB Asn OT sem Yay pur aaoldina preddys oy Anfyo ap
ye yop prekdtys o3 sayqeo pue supeyp 4q pazoour sem HDTYA yop Arp BapRoy e ‘adurexa Joq ‘OTT “PTE PU OTS “SEEN “WD “digg jUped ‘A auHaR "oy sauof Jo Mayan Uy ie
. fassaa,, 8 Apesseqaty OU Bt sO Jet BoppAtaas Yasomay ‘puRY JayIO sy OQ ‘264 ‘TEL ‘684 PZA TIE “BA "WO “PUOMIEIC ’A ITH , Uattuas, 27 sasodind sy Jo pye Uy Yaseen FE

2 yans preage pesoydure ApemnBar suosiad paw 4oy savos yo BuyTHAMT MENT ,,sfassad,, ate suOPEIECO Jo sasodind jepoads 10j paddnba sefizeq pue syapep Buppoy ‘sadparp &

se ypns yes asodmd yepads Aueyy °626 ‘816 PZ'd 96 “AW “W"D ‘VosiepuaH “A aAOWy aTETTET "IG ‘@atACIEOD Uy pafleBug spossaa Jo sdiys ay paytTT] ‘aspatATHO 10 ‘aaqarae Fh
andaaal sy ‘ABU Sty UT FatpOr[M, ‘adpAaas STEqnd sy Joy quawnaAo8 10 Woped e £q pasn pure patimo aug ‘Tasha JIqQNg ‘MopET UBysog w ‘Jo Heyy ty Jepun Burma to ‘uy sweppal FF
fq patna passes y ‘Tesuan wByerag “ppZT ‘GEZT BZA Typ CRT “W'D Sdiop oan ‘A s2][ey ‘sore esaUPpOMpes Jo AUEURM OU ajOJaIaT} PUR ,JA559A,, B tor sem POP AIP HF
2 se.asn Dy sem tpTyM pur eafoydura preddyys oy Amfur yo sump ye yoop prddiys oy s9[qe9 pur suTey Aq param sem YT yop Arp BupwOT w ‘ajdumeNe 103 “GT “PTT PEA OTS Bl
SgsRA "Y"D “dion Tupag ‘A Nauuag ‘Dy sallog Jo Mayamd uf , ‘estas, B ATHessaoan Jou Sf sjeOTy Tet SuppAraaa Taaamoy “puwy Jay ap UC Gz ‘THz ‘684 PZ'A TIE “FA 'W'D
‘PUOUIBIC] “A [TH HanTeas, ame sasodind sy Jo pye Uy yegsaa B yons prroge padopdais ApEpAar suosiad pu ‘py sao Jo Ropreacn TRH STHOFa,, Oe sugperada to sasadind ff
Tepads 207 paddinbs safireq poe syppiiap Supeoyy 'safpamp yor sy “Mey ArerTUMpE Uy ,,‘[ass4,, WHE} ayy YAROYT, paey ‘DET ‘ddns ‘Tey “TD ‘O'C “oT ‘BUTT weg Jey OBA Fl

‘A mung ‘slajem afqeByawu ssoroe aged 02 any mroyy wraweba Jo oftteo ‘sieBuassed yo uopeModsuen aly aq aaiBap apqeuogeal euiog oy JsnU asodind gamnne at Tay suor Fe
Japum woye up jo sasodind Joy ,,qassaa,, ¢ aq O] JBpIO OT By-O0 YopeBpARd Uy *pasn Bupaq Jo aqgedea to *pasn yep Jaina to ‘doors *Ryrq ‘dys y ‘Jassea unow 7enaA /Tas-RaA
~ 2 ts “Aw ;

, * sspods ug Aqaisadsa ‘ural # yo rapes arn ‘2 ‘dys @ yo puntos uy uosad ay, tyndea unon pteydey,/ ueydeo

Jasuassed 2 W010 ‘BULEUT Oey SAsU at] OF “sadpAJas PaULUG aly Uy Aquorne 16 puemnnos yo. uapysod b Boypfor Wosiad y waDyyo MoM Aeseyy “eseyg,/ Jaa TY.JO

‘aonyd & yo wo ama ayL.to UoRNg AcauMy ‘veyNg ATIAaq ;
ARTIS "SNOT EM stp. EPPA Jayye pIo> TROTFATAN arp yo warnysmap ep Aq pases ATjaq suosiad w 70 J9IUa9 arp UT Worssaadap Apomy Paphos Yy "TeARU ‘UNA /[eABU,/ [SAE I
MIOp UEC Paqpararg . ‘

ni

 

 
 

 

States a 2
i einoy tere he of i coin aise ie. a

 

 

 

 
 

 

Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 4 of 39

EXECUTED OFFICE OCCUPANT
Protector of Estate

Bddie-Alexander : Exeoutor and Administrator
colo 2518 68" Street West,

Lehigh Acres, Florida [33971-6840 US]

Tele: 954-826-4885

  

The Clan of Banks: a Court of Record

Conimon Iaw/Admiralty claimed Doof 17-02101122
RECORD OF THE COURT
DEFAULT
County ofLee )
) ss; Res Jusdicata
Florida Stato +)
On Jon ©, 284 a duly commissioned, Notary Public upon request form Eddie-Alexander: to

Presentment PRIVATE. INDEPENDENT ADMINISTRATIVE PROCESS - ARTICLE I REDRESS OF
GRIEVANCE UNDER NINTH AMENDMENT RESERVATION OF RIGHTS FOR RESOLUTION AND
EQUITABLE SETTLEMENT UNDER NECESSITY, IN THE NATURE OF REQUEST FOR PROOF OF
CLAIM and Invoice by US Certified Mail No. 9414 7102 0083 0163 7952 19, PS Form 3811 a private administrative
contract was officially presented to Will and Holly Representatives for Rover.com, et al. did have a duty to answer but failed
or refused to respond.

Based on the definiteness of the record and nothing more, This de jure common law Court of Record Adjudge and
Adjudicate a default in the action. Notice of Fault Contract No.17-02101122 is hereby Lawfully Established the sum owed
185,210 and over due. Respondents are estoppel by Record.

This Court of Record is in care custody and control of the record. This Record provides an original, secure and complete

_ chain of custody of the revord and evidence (or Jack thereof). This Court of Record reports that there have been no ex parte

communications with the Respondent(s) and no other communication has been made or received outside of communicating
with the Notary. I attest that I am of no relation to the notary that handled presentment and proceedings.

Done and entered in camera.on County of Lee, Thereby verify thatthe foregoing is true and correct under the laws of the
United States of America on this 6 “day of _Mare 2019.

 

 

Ackn gment

2019 before me appeared Bon & | __ Loertify that at QQ a.m/p.m. That
appeared personally known to me took an oath for the purpose of giving testimony in the matter.

 
 
 

 

 
  
 

Yonabel Hernandez Saitos
; COMMISSION # GG245973
EXPIRES: August 7, 2022
Bonded Thru Aaron Rotery

 

 

 

 
 

Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 5 of 39

THE ABOVE SPACE IS FOR RECORDING USEONLY_

 

   

CERTIFICATE OF NON-RESPONSE / NON-PERFORMANCE

PRE - Be it known, that, the person signing below, a duly empowered Notary Public at the request of
‘Eddie -Aleravclet : Ranks _ in care of c/o 2518 68" Street West, Lehigh Aores, Florida

1. Idid duly present on ©,20/9 the attached PRIVATE INDEPENDENT
ADMINISTRATIVE - ARTICLE I REDRESS OF GREEVANCE UNDER NINTH —
AMENDMENT RESERVATION OF RIGHTS FOR RESOLUTION AND EQUITABLE SETTLEMENT
UNDER NECESSITY, IN THE NATURE OF REQUEST FOR PROOF OF CLAIM and Invoice to
Respondents Green card Return receipt sent to Will and Holly Respondent(s) for Rover.com, The time limit having
lapsed for rebuttal or correction thereof, which was authenticated by non-response/non~performatice.

2. - Idid duly present on Februa aA 19, 20/9 tho Contract Notice of Fault and Opportunity to Cure was
sent to Respondent(s) Certified card Return receipt

3. Whereupon, the Notary Public below, for the reason dishonor by non-response/non-performance does publicly and
solemnly certify the dishonor against all parties it may concern for liability equivalent to all cost damages and
interests incurred or hereafter incurred by reason of non-response/non-performance thereof, and stipulations
therein.

NOTICE

The undersigned Notary Public certifies that on_Mareh 6, 2O/7 notices of default and Invoice were
sent to the parties noted below by depositing in a depository for the United States Postal Service in the Stato of Florida
herein and sealed envelope indicating said notice directed to the respective persons or entities to the last known
corresponding address noted below.

 

 

 

 

NAME ADDRESS
Rover.com 2101 4" Ave #400, Seattle, WA 98121
Will and Holly | (\gip1 4# Ave #400, Seattle, WA 98121
1

 

TESTIMONY In testimony of the above, I have s: attached my official seal

 

 

 
—

 

Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 6 of 39

 

Act of State THIS SPACE FOR RECORDING:

|

AQUIRED BY PRIVATE CONTRACT

 

NOTICE OF LIEN

 

 

 

BY OPERATION OF LAW
1 DEBTORS UNQUIE NO. ARTICLE IV REAL ACTION DE JURE COMMON
XX-XXXXXXX LAW LAND COURT OF RECORD
3.DEBTORS NAME AND ADDRESS
ROVER.COM

2101 4TH AVE #400
Seattle , Washington 49121
INTEREST OWNED AFFETED BY THIS INTRUMENT 100% UNTIL SETTLED

 

 

3a. VERIFIED INFORMATION

This lien is “backed” by a registered Invoice No, 18-0212-01, Lee County, Florida Public Record Instrument #
2018000052242 page 13. This is a debt verified by Notary CERTIFICATE OF NON-RESPONSE / NON-
PERFORMANCE NOTARY, PROOF OF SERVICE-and DEFAULT under State seal of the State of Florida which shal]
carry full authority and operation of law under full faith and credit,

COLLECTION BOUNTY ASSIGNED; % OF TOTAL AMOUNT COLLECTED.

 

§, LIEN CREDITORS NAME AND ADDRESS OF
Eddie-Alexander : the Clan of Banks Estate

 

c/o 2518 68" Street West Suit #104
“Lehigh Acres, Florida Email: cd.lovistics49@email.com Phone: (954) 826-4885
6. AMOUNT 7, LEVY ALL PROPERTY, INCLUDING BUT NOT IMITED TO: ALL BANK ACCOUNTS,

SAFTEY DEPOSIT BOXES, CERTIFICATE OF DEPOSITS (CD'S) RETREMENT FUNDS,
801k'S, 401k'S, REAL ESTATE, STOCK BONDS OF ANY TYPE, SECURITIES, CASH ON
. HAND, HOUSE(S), LANDS, MOTOR VEHICLES, AUTOMOBILES, INSURANCE POLICIES,

185,210.00 . | LINES OF CREDIT, ALL REVENUE STREAMS AND SOURCES, BUILDINGS, STRUCTURES,
Plog fenalties ancl Fees. | opeice EQUIPMENT AND SUPPLIES, ALL CORPORATE ASSETS ARE TO BE TAKRN UP
UNTIL THE FULL AMOUNT OF THE DEBT IS SATISFIED.

 

 

 

8. CERTIFICATION AND ATTESTATION

| (WE) CERTIFY THAT THE FOREGOING INFORMATION IS A MATTER OF PUBLIC RECORD. THE FACTS RECITED
HEREIN ARE TRUE, CORRECT, AND NOT MISLEADING GIVEN BY THE BOND OF MY AUTOGRAGH AND SIGNATURE
UPON MY SACRED HONOR. oe

   
 

 

Florida State )

)
County of Lee )
Subscribed and sworn on the - 2019,

!
NOTARY PUBLIC /

 

My Commission Expires:

 

 
 

Case 2:20-cv-01527-RSM Documént 1-2 Filed 10/15/20 Page 7 of 39

 

 

 

 

         
  

| State

Secretary o

APOSTILLE
(Convention de la Haye du 5 Octobre 1961)

  

1. Country: United States of America

2. This public document has been

 

 

 

signed by: ROBERT THOMAS MORGAN II
3, acting in the capacity of: Notary Public, state of Washington
4, bears the seal/stamp of: ROBERT THOMAS MORGAN Ii
CERTIFIED
5, at: Olympia, Washington 6. the: 2 day of April, 2019

 

7 by: Kim Wyman, Secretary of
* State

8. No: ¥21927027

 

10. Signature:

Given under my hand and the Seal of the State
of Washington at Olympia, the State Capital

Jars Ufgrn—

Kim Wyman, Secretary of State

 

 

 

 

 

 

 

 

 

  

 

 

 
 

Case 2:20-cv-Q1527-RSM Document 1-2 Filed 10/15/20 Page 8 of 39

     
 

Proof of Personal Service

y’Server declares:

- c me _ ;
My name is: SI ji ice ay A j Ve: te ly {X___. Tam a duly commissioned notary in the
State of Washington and not a party to this case. I am 18 or older.

2. Personal Service

I served private documents being an Invoice No. 18-0212-01; Notice of Fault and Opportunity
to Cure: Notary Record of Findings; Certificate of Non-Performance and Non-Response,
Default; Notary Certificate of Service; Agreement and Consent; Notice of Lien to Will and
Holly for Rover.com: I personally hand delivered the documents to the receptionist at the front
desk of Rover.com corporate head quarters.

3, Date, time and address of service;

 

 

Date: Nata Aus Ri if Time: {5 _am._Xp.m.
~ ew logp. RL oo boo a {..
Address Cp PEE Ae. errdde WA § vA
Number and street city state zip

Fees charged for service Does not apply.

o

Fees: $ © S.C Mileage $ 10 “AC: = Total: $°2 AC!
Other Information (if any):

I declare under penalty of perjury under the laws of the state of Washington that the statements

on this form are true.
“0 4 ft * i j ie [\ .
Ne é beee iL ih i tah ho

Signature of server Print or type name of server

Date: 3 oU- \4

 

State of Washington )

County of Ping

I certify that the event or act described in this document has occurred or been performed.

S85:

      
     
  

ROBERT THOMAS MORGAN J!
Notary Public
State of Washington
My Appointment Expires
Sep 10,2019

Title My appointment expires:_ Sept wh Zig )

 

 
 

Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 9 of 39

Assignment For The Benefit of Creditor

ROVER.COM
120] 4TH STREET #400
SEATTLE, WASHINGTON 98121

Notice of assignment made on this /7 . day of Dis 2019. I Eddie-
Alexander :Banks at c/o 2518 68" Street West, Lehigh Acres, Florida, having exercised his unlimited
ability to contract proceeds as original Creditor Invoice No. 18-0212-01 Debt amount $185,210 plus
interest and fees by and through EDDIE ALEXANDER BANKS for consideration evidenced by
Instrument No. 2018000052242 and Private Administrative Process Contract No, 17-02101122.
Henceforth all rights to collect said debt is assigned to EAB E&T, LLC. You are now obligated to pay
EAB E&T, LLC at 1237 Homestead Road, Lehigh Acres, Florida.

A 'backed' security interest is 'assigned and transferred! for the-benefit of the creditor to the transferee
witnessed,

BANKS, EDDIE,ALEXANDER

by El. ‘e Alengudec Pank’s
Creditor

EAB E&T, LLC.

7, . .
By: 240n ‘Beanie
Authorized Representative
Transferee.

secingey
ee eels,
aye

 

: * ey Es

"Aton hoe ” *
. BIS gs ££,
es Phage i 2
=  & . °
%,  “ Oueaat

" ob a
9, v
Saree ses

 
 

Case 2:20-cv-01527-RSM Doeument 1-2 Filed 10/15/20 Page 10 of 39

EAB E&T, LLC
1237 HOMSTEAD ROAD N
LEHIGH ACRES, FLORIDA
eabet_Iic@outiook.com

Certificate of Estoppel

I. The Parties. This Certificate pertains to PRIVATE INDEPENDENT ADMINISTRATIVE PROCESS -
ARTICLE I REDRESS OF GRIEVANCE UNDER NINTH AMENDMENT RESERVATION OF RIGHTS FOR
RESOLUTION AND EQUITABLE SETTLEMENT UNDER NECESSITY, IN THE NATURE OF REQUEST
FOR PROOF OF CLAIM and Invoice 2018000052242 presented to Rover.com at 210% 4" Avenue #400, City of
Seattle state of Washington, hereafter Debtor is held to pay EAB E&T, LLC hereafter Creditor by assignment.

IL. Record. Facts established by Notary Public finding and report legally and lawfully established by non-
judicial records and proceedings. A verifiable debt is due. By Personal Service the complete record was was
served on Rover.com evidenced by Proof of Service. There is no dispute nor is there objection to the debt. .

Il. Assignment, The original creditor Eddie-Alexander :Banks has agreed to transfer upon private
consideration a debt to EAB E&T, LLC. This debt was acquired by contract and assignment dated April 13,
2019,

Executed on this 77 "Yay of Ap Zi / 2019.

BANKS,EDDIE,ALEXANDER
if. ] ‘
ty hibe Alevaudel Bey Led

/Creditor ~
Transfer

 

EAB E&T, LLC.

By: Hon Baro
Authorized Representative ee tec
Transferee. 2 woe .

 

teen ba het?
 

Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 11 of 39

Summary of Fees and Interest

This is an account summery for a debt owed by ROVER.COM to EAB E&T, LLC

Account No. XX-XXXXXXX

Amount Due: $185,210

Fees.and Interest Payment Information
Process fee $95.00 NO PAYMENT RECIEVED
plus

3% per month amounts to $5,556.30 from March 1, 2018
as of April 1, 2019 in interest per month that is pass due.
The total sum due to date in interest amount to $77,788.20

Total Amount Due: $269,93200

The intention of this summary is to be applied to the Security Agreement to guarantee collection rather
than payment, the signer is obliged to pay the amount due on the instrument Notice of Lien. Named
secured party is entitled to enforce the instrument.

 

ACCEPTED BY:

ROVER.COM

Rover, Cow Apel 2320/7
ate

 

 
 

 

Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 12 of 39

 

 

fa A
whey)
Admiralty Jurisdiction Communication | RE 152 134 875 US |
PMB# 98233-0231
FEDERAL DISTRICT COURT
for the

Western District of Washington

Mr. Banks, Eddie-Aleander
Plaintiff/Petitioner
Vv. Civil Action No.
Gary Huehnerhoff, bda Police Officer
Thomas L. Verge, dba Judge
Aaran Easterly, CEO for Rover.com.
Defendant/Respondent

ORDER TO PROCEED WITHOUT PREPAYING FEES OR COSTS

This is an Admiralty Maritime claim within the meaning of rule 9(h). See attached seaman’s certificate No.
presented under the law of the flag and act of state doctrine with the Admiralty Jurisdiction.

IT IS ORDERED:

The plaintiff’s application under 28 U.S. Code §1916 to proceed without prepaying fees or
costs is:

Granted:
The clerk is ordered to file the complaint and issue a summons. The United States marshal is ordered to serve the
summons with a copy of the complaint and this order on the defendant(s). The United States will advance the

Verification for court of equity signature and seal
declare I am of good standing and good behavior in my community and Chief Judge of a Common law Equity Banc Court
Judge (under seal). FL Pub. Rec. 2017000238901 Principle Owner Authorization No. 20170000053974. Constitutional
fotice No. 2017000225872. Rules of Court No. 2017000231243 [28 Title 2071]. Treaty No.2017000225872; 2018000114264;
0691875: Article IV Decree Federal Ref. 2:19-cv-755 Act No. 01-92. Treasury Authorization: Private Registered Indemnity Bond
AMR100001 and Payment Bond AMRI RA393427653US. The civil authority by operation of law Constitution Article IV — Full Faith and
Credit Clause {under seal) of a pure equity court of record; one word one meaning is intended; Article IX and Article X of the Bill of
Rights calls forth the power by right and record for enforcing private law pursuant to Statute at Large 17 Stat. 15. Washington State,

   
 

 

:Banks; Eddie-Alexander:

Sauk, Edie Merander

Article IV — Private American Equity Court - Chief Judge

of High Chancellor
| ~
By:_() L Wet ate: 7G -AOR0
Protonotary

20-001RO635 1of 6

 
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 13 of 39

 

 

 

 

 

 

 

 

 

 

 

 

 

(ory
é Be}
ee
Bk 48159 PG 414, CF N#110253253
Admiralty. Jurisdiction Communication | RE 152.124 875 US |
PMB# 98233-40231
FEDERAL DISTRICT COURT
for the
WESTERN DISTRICT OF WASHINGTON
Case No.
Mr. Banks; Eddie- Alexander } (to be farnished by the Clerk’ Office)
Platnuiff(s) )
-¥- } Jory Trial: (check one) [| Yes No
)
)
Aaron Easterly, CEO Rover.com )
Defendant(s)
AN ADMIRALTY MARITIME CLAIM UNDER RULE 9{h)
Rule B. In Persenam Action:
I. The Parties to This Complaint.
A. The Plaintiff(s)
Provide the information below for each plaintiff named in the complaint. Attach additional pages if needed.
Name Mr. Banks; Eddie-Alexander
City and County Burlington, Skagit County
State and Zip Code Washington 98233
Telephone Number (941)357-7802
E-mail Address cd fogistics49@gmail.com
B. The Defemtant{s)

Provide the infomation below for each defendant named in the complaint, whether the defendant is an individual,
a government agency, an organization, or a corporation. For an individual defendant, include the person's job or title (if
known). Attach additional pages if needed.

 

 

 

 

 

 

Defendant No. 1 Aaron Easterly
Joh or Title (if known) Chief Executive Officer
Street Address 2104 4" Ave #400
City and County | Seattle
State and Zip Code Washington 98121
Telephone Number 1(888)453-7889
E-mail Address (if known) |legal@rover.com

 

 

 

 

20-002RO0635 20f6

 
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 14 of 39

 

 

 

 

 

 

 

 

Defendant Ne. 2 Rover.com
Job or Title (if known) Pet Service Corporation
Street Address 1720 Oliver Way
‘City and County Seattle
State and Zip Code | Washington 98101
Telephone Number 1(888)453-7889
E-mail Address (if lnown) legal@rover.com

 

 

IL Basis for Jurisdiction
Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1333, The district courts shall
have original jurisdiction, exclusive of the courts of the States, of:
(1) Any civil case of admiralty or maritime jurisdiction, saving to suitors in all cases all other remedies to which they
are otherwise entitled.

QQ) Any prize brought into the United States and all proceedings for the condemmation of property taken as prize.

 

A. ‘The Plaintiffis)
Lf the plaintiff is an individual

 

The plaintiff, Mr. Banks; Eddie-Alexander

 

State of BANKS

 

2 ‘If the plaintiff is a corporation

 

The plaintiff, EDDIE ALEXANDER BANKS E & T, LLC.

 

under the laws of the State of Florida

 

and has its principal place of business in the State of Florida

 

 

a : aa . inde clan, - : ~ _ — — ——
B. The Defendant(s)

1. ‘If the defendant is an individual

 

The defendant, Aaron Easterly

 

the State of Washington.

 

 

 

2 ‘If the defendant is a corporation

 

 

the laws. of the State of Washington and Florida

 

 

principal place of business in the State of WASHINGTON

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in Seattle, Washington

 

 

 

TIL. Statement of Claim
L
That he is a bona fide creditor of the defendant, The Rover.com as follows:
1. That on the 15" day of March 2019 he recovered a judgment in the sum of $269,932 plus fees and
interest all of which is unpaid.

 

20-003R0635 3of &

 
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 15 of 39

 

 

IV. Relief

Complainant there prays:

1* That subpoena to answer issue

2™ That the Complainant may have and recover of the defendant the amount due on said judgment
and interest thereon.

3° That he have such further and other relief as may require, and be just

 

Verification for court of equity signature and seal
\\declare I am of good standing and good behavior in my community and Chief Land Judge of a Common
Banc Court of Record Federal Judge (under seal). Fl. Pub. Rec. 2017000238901. Principle Owner

   

2017000231243 [28 Title 2071]. Treaty No.2017000225872; 2018000114264; 110651873. Article IV Decree Federal
Ref. 2:19-cv-755 Act No. 01-92. Treasury Authorization: Private Registered Indemnity Bond AMRIO00001 and Payment
Bond AMRI RA393427653US, The civil authority by operation of law Constitution Article IV — Full Faith and Credit
Clause (under seal) of a pure equity court of record; one word one meaning is intended; Article [X and Article X of the
Bill of Rights calls forth the power by right and record for enforcing private law pursuant to Statute at Large 17 Stat. 15.

   
 

z:"\ hereby approve and grant land jurisdiction to the United States Military for the forcement under the private
far the clan of Banks under treaty support and defense to the United States.

A. For Parties Withont an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result in the

 

 

dismissal of my case.

Date of signing: Aust UY ZO2©

Senne of Pini fanks Eddie A lyaade -
Prinfed Name of Plaintiff Banks; Eddie-Alexander

 

20-G05RO0635 5af6
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 16 of 39

 

2. Commercial Registry FILED 2019 April 24, 11:18AM 201908437888
i

That complainant has an account against said Company for breach of agreement with failure of refusal to
| respond to administrative process.

i.

| That he has a judgment against said Company for Two HUNDRED SIXTY-NINE THOUSAND NINE HUNDRED

| THIRTY-TWO dollars and cost of suit rendered by the against said company at its July term, 2020, and that said |
judgment remains unsatisfied.

| Spat ee aS 7 ine coms mining Br orton
2020.

“ee Faaky Ehdee Marancle-
|By: Vis Toth 5-H op0 :

 

 

 

Amount) $269,932.00

 

A. Onan Private Agreement Invoice and Bill
By and through State of Florida UCC Commercial Registry No. 20190843788

 

 

(the amount of unpaid principal and interest) $265,932.00

 

 

Exhibit A (Attach the note or summarize what the document says.)

 

20-004RO635 4o0f6

 
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 17 of 39

 

2. Commercial Registry FILED 2019 April 24, 11:18AM 201908437888
I.

| ‘That complainant has an account against said Company for breach of agreement with failure of refusal to
| respond. to administrative process.

Hl.
That he has a judgment against saicl Company for Two HUNDRED SIXTY-NINE THOUSAND NINE HUNDRED
‘THIRTY-TWO dollars and cost of suit rendered by the against said company at its July term, 2020, and that said
judgment remains unsatisfied.

| We under of perjury the forgoing is te correct and not misleading. By our hand on this “7/7

day of Auguse 2020. Laks; Ehbe Aeuaude-

UV Protonotary!

 

 

 

 

 

 

A. Onan Private Agreement Invoice and Bill

 

By and through State of Florida UCC Commercial Registry No. 20190843788

 

(the amount of unpaid principal and interest) $269,932.00

 

 

Exhibit A (Attach the note or sunmnarize what the document says.)

 

 

20-004RO635 40f6
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 18 of 39

 

 

 

 

 

rf We 4
Se, wee, ,
Aduiralty Jacisdiction Copamanication | RE 152.134 875 US |
PMB# 98233-0231
FEDERAL DISTRICT COURT
for the
WESTERN DISTRICT OF WASHINGTON
Case No,
Mr. Banks; Eddie-Alexander (to. be furnished by the. Clerks Office)
Plainciff(s)
oy Jury Trial: (check one) [| Yes {X} No

Smee Samet eet” el See! het! Nee Sie ae ee

Aaron Easterly, CEO Rovercom

 

Defendant(s)
AN ADMIRALTY MARITIME CLAIM UNDER RULE 9{h)
Rale B. In Personam Action:
SUMMONS IN A CIVIL ACTION

To: Aaron Easterly at 720 Oliver Way, Seattle, Washington 98121
(Defendant's name and address)

A lawsuit has been filed agaist you.
Within 21 days after service of this summons on you (not counting the day you received it) you
must serve on the plaintiff an answer to the attached complaint or 4 motion undeér Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or
plaintiff’s attorney, whose name and address are:

Mr. Banks; Eddie-Alexander at PO Box 231, Burlington Washington 98233

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk

20-00GRO635 60f6

 
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 19 of 39

  

 

 

 

 

 

Fe AR oN
whey
Bk 48159 PG 414, crnes10259258
Admiralty Furisdiction Communication | RE, 152 134.875 US |
PMB# 98233-0231
Mr. Banks; Eddie-Alexander )
Plaintiffs) )
o
; Decree
)
Aaron Easterly, CEO Rover.com ;
Defendant(s)
The Commencement.
This cause came on to be heard this before Chief Judge Banks E.A., Protonotary
Shundrane Pritchett, sitting by interchange with Chief Judge Banks E.A. upon

The Recitals.
The answers of the defendants, Aron Easterly and representative Holly and Will, the and the judgment
pro confesso heretofore taken and entered against the defendant Aaron Easterly, Rover.com, Holly and Will
as to the original and amended bills, and upon the written agreement exhibited to the original bill, and
the other proof in the cause, and argument of counsel.
The Declaratory

It appears to the Court that the representatives of Rover.com without just cause terminated an
independent contractor and cause damage to the plaintiff without proof of claim. The bill is sustained
by the proof of Florida commercial record No. 201908437888 and has admitted by the answers realized
by and through a private administrative process. The agreement is valid and sum stated in the bill it true
correct and past due.

Mandate b
Th ore onfered, adjudged and decreed by the Court Ordered in camera at Skagit county this /7” day
of _ 4u 2020
1* That‘the Court has decreed, the agreement filed is valid, enforceable and is to be paid in full.
2™ That the service account is to be restored with 7 days.

Banke tide Hea 4 Ape
| Mis 7 | 16
Protonotary

 

 
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 20 of 39

 

 

 

 

 

LES
(a>
3 whey
Bk 48159 PG 414, CFN#110253253
Admivalty Jurisdiction Commeunication | RE 152.134 875 US |
PMB# 98233-0231
FEDERAL DISTRICT COURT
for the
WESTERN DISTRICT OF WASHINGTON
Case No.
Mr. Banks; Eddie-Alexander (to be furnished’ by the Clerks Officey
Plaintiff(s)
e Jury Trial: (check one) [] Yes [X] No

See eee Some Soe ae ie” pee” et Mee heme

 

WRIT OF ATTACHMENT FOR
Aaron Easterly, CEO Rover.com cA
Defendant(s)
State of Washington )
Thurston County )
To the Sheriff of Thurston county:

You are hereby commanded to attach the body of Aaron Easterly, and him safely and closely keep in you custody in the
common jail of Thurston county, there to remain until he shail have fully complied with and performed the decree rendered
against him in and by our Count of Equity at Skagit county, in favor of Mr. Banks; Eddie-Alexander, or until our said Court
of Equity shall make an order to the contrary.

And will make retum to the next term of oue Court of Equity, at Skagit county, onthe____,___.___————___of
next, how you have executed this writ, by proper endorsement thereon.

This
Qn the service of this writ no bend will be taken.

Ordered in camera at Skagit county this /7 fay ot _AtuguS?_raa0

Banks Fildie Alrach-
Office of High Chancellor a
wr Vlad yu WASPS vate:_ F-42020

rotonotary

 

20-D010R0635 10 of
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 21 of 39

City of Burlington
Police Department

Gary Huehnerhoff
Police Officer

 

311 Cedar Street Suite B LO-¥p ZO {
Burlington, WA 98233 Case # WA

Office: (360)755-0921
+ Garyh@burlingtonwa.gov VM: (360)785-2358

 

 

af
 

Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 22 of 39

This form must be fill out for the processing and proceeding of any claim or alleged criminal charge made against the
Assured Individual Banker — EIN: XX-XXXXXXX. ;
{f this form is not completed. ft will be deemed a substantive violation of due process and equal protection of the law.
Form D-119,2)

en

 

 

 

 

Claim Form
/ No. / Oo a CO {

Name of employee: Position/Title:
Day: Time: =AM/PM Phone: Employee Id No.
Are you a government employee? (Check one) yes Ono Employee Insurance No.
Request for Agency EIN: Agency Name:
Agency mailing address:
Agency phone number: eX:
Your claim is against: who is a (Check one): Olegal Entity 0 Man 1] Woman

 

Is there a property damage or a damaged party (Check one): 0 Yes 1 No
Please describe the nature and cause of your claim:

 

 

 

 

(You may auach additional sheets as needed to complete your prools of claim.)
Ci Confession of Judgment, by checking this box you are indicating you have no proofs of claim as requested.

I (state your name): declare under penalty of perjury that I am acting within the
scope and authority as a public servant and that the forgoing is true, correct under the laws of the United States of America.

 

 

Executed on this __ day of 2020.
Signature of claimant:
Print:
Acknowledgment
County )
State )
On, ; 20__ appeared who proved to me on the basis of satisfactory evidence to be

 

the person whose name is subscribed to be the individual who is executing this instrument.

 

 

 

(seal)
Notary Signature
commission expires:
Return

To Master: Eddie-Alexander :Banks Acknowledged and returned by (Print Name):
‘ Returned on date:

co/ Elliott Street 2" Floor

Meriden, Connecticut [06571]

Email: eabet_Ilc@outlook.com

Mobile: (239)204-0553

RR 429 076 165 US 219949382 G76083692

No, 20-8272 REV, 3/1:2020
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 23 of 39

Act of State

 

Pile Ames a ty Court of Record
PMB# 98233-0231 Book #420T1 3340

 

 

Admiralty Jurisdiction Communication

 

To the municipal court Clerk:

An action has been commenced in this court by false and misleading presumption and fraud. The
warrant is a counterfeit instrument having no authority in fact and law . I refer you to the video
encounter YouTube: http://youtu.be/UZJOf7nkGzQ A counter claim was entered and denied this
amounts to a violation of due process. The record show that the acting office has violated his oath of
office and is indebted to a damaged party. The acting judge Thomas L. Verge has conspired with Gary
Huehnerhoff acting police officer using positions of public trust to deprive an individual of his rights
and security under color of law. Find attach an Article IV, Warrants for cause stated on the the face of
the warrants. Call to bring forth the oaths of office and hazard bond or cities insurance to settle the
claim.

ORDER
You are hereby ordered to quash Bench Warrant Case No: BUCO021233.
Further that a subpoena be issued to Thomas L. Verge and Gary Huehnerhoff to answer.

Done and Ordered in camera at Skagit County, Washington State Entered on this /3 “day of

Auqust , 2020.

Banks; Eddie-Alexander;

fil Ldehe Ana whe

Article TV - Private American Equity Court of Record - Chief alge

 
  
 
   

 
 

} ae of High Chancellor

\ Verification for court of equity signature and seal

are I am of good standing and good behavior in my community and Chief Land Judge of a Common law Equity Banc

“Federal Judge (under seal). Fl. Pub. Rec. 2017000238901. Principle Owner Authorization No. 20170000053974.
4 ircement Notice No. 2017000225872. Rules of Court No, 2017000231243 [28 Title 2071]. Treaty No.2017000225872;
i 64; 110651873. Article IV Decree Federal Ref. 2:19-cv-755 Act No, 01-92. Treasury Authorization: Private Registered
Indenitifty Bond AMRI00001 and Payment Bond AMRI RA393427653US. The civil authority by operation of law Constitution Article IV
Full Faith and Credit Clause (under seal) of a pure equity court of record; one word one meaning is intended; Article IX and Article X of
the Billet f Rights calls forth the power by right and record for enforcing private law pursuant to Statute at Large 17 Stat. 15. Equity
WHE qahingion State, Skagit County Auditors Office 202006300163, Admiralty President.

  

 
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 24 of 39

 

 

BURLINGTON MUNICIPAL COURT
311 CEDAR SUITE A Bench Warrant
BURLINGTON, WA 98233-1945
360-755-0492
. DOB 03/01/1973 Sex M_~ Race B
CITY OF BURLINGTON Height 6ft 2in . Weight 0
SKAGIT COUNTY Eyes BRO Hair BLK
STATE OF WASHINGTON DL# St Exp
Plaintiff, vs FB DOC#
SID# ‘
Employer
BANKS, EDDIE A AKA / DBA
521 MAGNOLIA AVENUE
BURLINGTON, WA 98233 Physical Description
, Alternative Address
| ‘Officers 00H20-~—~=«Viiol, Date 8/21/2020
Defendant _ Number Orig Agy 20-B03017
The State of Washington to all Peace Officers, ‘Orig Agency BPD Case No
Greetings: A complaintinformation under oath or certification has been filed in this court, omplainant - Under HUEHNERHOFF, GARY

charging the defendant with the crimes hereon described.
Therefore, in the name of the State of Washington, you are commanded to arres{ fe

‘ “ath or Certification
defendant and keep the defendant in custody until the defendant is discharggeaccording Pr ekcription of Charge(s):

  
   
    
  

law, and make due return of this warrant with your manner of service enge Sed
or surety bond to be approved by court. Service of this warrant by telegraph or
authorized. |

46.20%842.1C DWLS 3RD DEGREE
46.61.059.1 VEH OPR-REFUSE COMPLY POLICE

 
 

2

     

Bail $1,000 eS ke er ,

Cash Bail or Bail Bond & wo «Xt?
as” ee ws 3? SS AN

Reason(s) for Issuance; ers yor soe sO

      
 
   

Failure to Comply wit ye Ni to ead ots ng ys) So ; Ke

PTR 8-5-2020 1BW

 

 

Given Under My Hand This 5 Day Of

 

 

 

 

Judge
RGE,THOMASL' V
| Hereby Certify That | Arrested the Named Defendant Service Fees
On The : Day of , 20 Service
Officer Mileage
Agency Total

 

 

 

 
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 25 of 39

Act of Stare

Private American laternational Equity Banc Court af Recard.
PMBE 98233-0231 Beck #42072 3340
Prepared By: Mr. Banks; Eddie-Alexander

Foreign Jnvisdiction Communication | RE 152 134 975 US |
Office of High Chancellor

PO Box 231

Barlington, Washington. [98233-0231]

Protenotary: Skandrane Pritchett

Banks: Eddie-Alexander, a sojourner of V5. Gary Huehnerhoff, residents of Skagit county,
complainant, Chief Judge City of Burlington defendants.

Equity makes a Freedom of Information Act request upon public employee Matthew R. Kernutt who
has obstructed private Trade and Commerce.

+ [demand that you produce your oath of office and peace officer certification.
« Doyou have a Foreign Registration Statement?

- Do you have an Anti bribery Statement?

» Are you a Jesuit working for the Popes of Rome?

¢ Doyou have an address and social security number?

+ Are you a Democrat member trying to overthrow the Republic?

+ Have you taken an oath under the foreign immunities act?

- Are you a Card carrying member of the Bar Association?

You have (7) days to respond or rebut under penalty of perjury under their full liability bond and
insurance. Failure or refusal to respond shall be taken pro confesso.

th
Requested on this //_ day of August 2020.
v Mr. Banks; Eddie-Alexander

Bards Lhe. Mesandee

Asticle IV — Private American Equity Court - Chief Judge

 

 

Office of High Chancellor
By: Vb Wastes Date:_ (713 -2OZO
Protonotary

20AL039-019
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 26 of 39

Act of State

ISSUED BY: Equity Court of Record
Count of Record Article V - No. 2017000238901
Blood CALL. FOR Full Faith and Credit

Mr. Banks; Eddie-Alexander
We the People
Action No.

 

ARREST WARRANT
Statute at Large 17 Stat. 16

This warrant is based on notice of ORIGINAL JURISDICTION FULL FAITH AND CREDIT BY WAY CESSER
CLAUSE,

The State of Washington To All Peace Officers enforcement officer. en ~~ sn

You Are Commanded to arrest and bring before a United States magistrate judge without unnecessary delay
(mames of the persons to be arrested public officials libel for malfeasance and nonfeasance) In the Matter of Arrest For:

Gary, Huehnerhoff

who is accused of frand, counterfeiting, extortion and racketeering by the issuance of a fraudulent Warrant signed August 5,
2020 received August 10, 2020 the offenses briefly described as follows:

39 U.S. Code § 1011. Oath of office

Title 18 USC 241 Conspiracy against rights

Title 18 USC 242 Deprivation of rights under color of Jaw

Title 18 USC 245 Federally Protected Activities

Title 18 USC 1001 False Statements

Title 42 USC 1983 Civil Action for deprivation of rights

Title 22 USC 621, G18{a)(1) Acting as an agent of a foreign Principle Without Registration.
ALL IN COMPOUNDING THE UNITED STATES JUSTICE CODE I.LJ.U.S.I-C.ILLIL as FULLY ACTIVATED JI.

 

 

 

 

, ;
I declare the above true and correct under the laws of the United States of America on this /3 day of Axgust
2020. yf

ee ake bide Manadae

oo Banks; Eddie-Alexander, Private Attomey General
LS 8 Pe Ys 8 We the People

Not Valid Without Raised Seal.

 

Y~13-d020 Ofte High Chancel
mm Veli. Wa ee

 

 

 

 

 

 

 

 

Protonotary
‘This warrant was received on (date) and the person(s) was arrested on (date)
| at (city and state) *
; Arresting officer’s Signature
| Act of State
Print Name and Title

 

~ 20A1,039-013

 
 

Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 27 of 39

 

Act of State
ISSUED BY: Equity Court of Record.
Court of Record Article [V'- No. 2617000238901 Mr. Banks; Eddie-Alexander
Blood CALL FOR Full Faith and Credit We the People
Action No.
ARREST WARRANT
Statute at Large 17 Stat. 16

This warrant is based on notice of ORIGINAL JURISDICTION FULL FAITH AND CREDIT BY WAY CESSER
CLAUSE,

‘The State of Washington: Fo All Peace Officers enforcement officer. BE NE

‘You Are Commanded to arrest and bring before a United States magistrate judge without unnecessary delay
(names of the persons to be arrested public officials libel for malfeasance and nonfeasance) In the Matter of Arrest For:

Gary, Huehnerhoff

who is accused of fraud, counterfeiting, extortion and racketeering by the issuance of a fraudulent Warrant signed August 5,
2020 received August 10, 2020 the offenses briefly described as follows:

39 U.S. Code § 1011. Oath of office

Title 18 USC 241 Conspiracy against rights

Title 18 USC 242 Deprivation of rights under color of law

Title 18 USC 245 Federally Protected Activities

Title 18 USC 1001 False Statements

Title 42 USC 1983 Civil Action for deprivation of rights

Title 22 USC 621, 618{a)(1) Acting as an agent of a foreign Principle Without Registration
ALL IN COMPOUNDING THE UNITED STATES JUSTICE CODE IL.-LJLU.SJ.C.ILLIH. as FULLY ACTIVATED JI.

 

 

 

 

I declare the above true and correct under the laws of the United States of America on this 13 7 Axguct

 

 

 

 

 

 

 

 

 

J a. a Sank L re Abpate C-
° moog Banks; Eadie-Alexander, =, Private Atomey Genera
LS. $28 NP SIF on: We the People
1 ; Not Valid Without Raised Seal.
|
Office of High Chancellor
Protonotary
This warrant was received on (date) and the person(s) was arrested on (dafey_
at (city and state) .
Date: oe
Arresting officer’s Signature
Act of State
Print Name and Title

 

20AL039-013

 
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 28 of 39

Private American International Equity Banc Court of Record
PMB#¥ 98233-0231 Book #420T2 3346
Prepared By: Mr. Banks; Eddie-Alexander

Foreign Jurisdiction Communication | RE 152 134 875 US| ,
Office of High Chancellor \

PO Box 231

Barlington, Washington [98233-0231]

Protuotary: Shandrane Prirchert

Banks: Eddie-Alexander, a sojoumer of vs. Thomas L. Verge, residents of Skagit county,
complainant, Chief Judge City of Burlington defendants.

Equity makes a Freedom of Information Act request upon public employee Matthew R. Kernutt who
has obstructed private Trade and Commerce.

Please prove a copy of your oath of office.

Do you have a Foreign Registration Statement?

Do you have an Anti bribery Statement?

Are you a Jesuit working for the Popes of Rome?

Deo you have an address and social security number?

Are you a Democrat member trying to overthrow the Republic?
Have you taken an oath under the foreign immunities act?

Are you a Card carrying member of the Bar Association?

. a * a a * ’

You have (7) days to respond or rebut under penalty of perjury under their full liability bond and
insurance. Failure or refusal to respond shall be taken pro confesso.

Requested on this /? day of Augie st 2020.
~ Mr. Banks; Eddie-Alexander.

Lan Jdd Make

Article IV — Private American Equity Court - Chief Judge

Office of High Chancellor

oy UAL (hs Date: P-L Saow

Protonotary

20AL039-014

 
 

Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 29 of 39

Act of State

ISSUED BY: Equity Court of Record
Court of Record Article IV - No. 2017000238901
Blood CALL FOR Full Faith and Credit

We the People
Action No.

 

 

ARREST WARRANT
Stamte at Large 17 Stat. 16

This warrant is based on notice of ORIGINAL JURISDICTION FULL FAITH AND CREDIT BY WAY CESSER
CLAUSE.

‘Fhe State of Washington Te Alt Peace Officers enforcement officer. ; BA TE WE

You Are Commanded to arrest and bring before a United States magistrate judge without unnecessary delay
(names of the persons to be arrested public officials libel for malfeasance and nonfeasance) In the Matter of Arrest For:

 

 

 

 

Thomas L. Verge

who is accused of fraud, counterfeiting, extortion and racketeering by the issuance of a fraudulent Warrant signed August 5,
2020 received August 10, 2020 the offenses briefly described as follows:

39 U.S. Code § 1011. Oath of office

Title 18 USC 241 Conspiracy against rights

Title 18 USC 242 Deprivation of rights under color of law

Title 18 USC 245 Federally Protected Activities

Title 18 USC 1001 False Statements

Title 42 USC 1983 Civil Action for deprivation of rights

Title 22 USC 621, 618(a){(1) Acting as an agent of a foreign Principle Without Registration
ALL IN COMPOUNDING THE UNITED STATES JUSTICE CODE ILLJLU.S.J.C.ILLIL as FULLY ACTIVATED JI.

K deciam the shore true sexi correct unciar the Lanes of the Untted States of Auseséon on tis [5 ‘ie of August

~ Saale ld Aereich

Banks; Eddie- Alexander, Pr Private Attomey ‘General -
We the People

Not Valid Without Raised Seal.

 

 

 

 

 

 

 

 

 

This warrant was received on (date) and the person(s) was arrested on (date),
| at (city and state). .
Arresting officer’s Signatlire
Print Name and Title

 

20AL039-013

 
Es

o0000000-Z0-68E000-2L0L00K~

* Jb

Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 30 of 39

{ WASHINGTON STATE DEPARTMENT fF
di. LICENSING g
Administrative Review } feque Be
If you want a review of the pending action against your si Pas % you'may request an
administrative review (RCW 46.20.245). f Big
é ng .

We can only consider two issues during the review: / .

«  Ifour records correctly identify you. ta ae

* If the information we received from the court or other ageiicy accurately describes the action’ ey} ,

took. oe of

You may also ask for a copy of the documents reviewed and that the Teview be conducted by ttepiond
To request a review, send this completed form and any othgrtlayed inforthation you want consideréd

to: x sy, Ts f

ans ma

Driver & Vehicle Records ryt , Se
Department of Licensing PO Box 9030 aericd

Olympia, WA 98507-9030 se aerio™

SO AND
gO" x O Loh
Fax: (360) 570-7030 -—~ »ct° co ar

Email: adminreviews@0dol. wa. ae

a
hong gO 6 oo! ave

The reques#fhust be geil sins ” the PONS “Shee of Suspension, revocation,

cancellAion, ak or dent

  

 

   
 

 

 

 

 

 

 

A , ~@ oO
al ye Ee ANY AKO ce
When we f Ld orien our “gine we warty anityaaht +0 a baler a opie i in writing.
Driver Information gr? “oo 6 on ant Vy
[PRINT OR TYPE youy name (Last, m= Middl oe ees * ed ue E Sa birth Gmim/dd/yyyy)
BANKS, EDDIE, A oss xe C er <o? at "l / iv:
Washington driver license A y
WDLBS5 $8403B
Attorney information

 

Attorney name

 

 

Attorney mailing address

 

 

 

 

 

   

If parties or witnesses are non-Engli spaced u want a review by phone, a qualified interpreter
will be appointed at no cost to you. C ee e following information if you need an interpreter.

 

Request for interpreter iw Primary language Dialect
Ineed an interpreter _ I am hearing impaired

 

 

We suggest that you check the status of your driving privilege before you drive. To check the status, go to
dol.wa.gov or call (360) 902-3900.

DR-500-034 (R/9/16) WA

cocess

 
 

 

fast

DONONNNO-EO-G8E000-C LO Lore

Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 31 of 39

 

on 98507-9030

07-Aug-2020 Notice of Suspensién CERTIFIED

Letter ID: L0108994836

mH aS

EDDIE A BANKS Sa
521 EMAGNOLIA AVE ~. License #: WDLBS5S8403B
BURLINGTON WA 98233-1224 %, 4,
On 23-Sep-2020 at 12:01 a.m. we will suspend your drivi pé privileg until you comply because you failed.to we wa
respond, appear, pay, or comply with the terms of the gffation bekny AN nority: 46.20.289, ay vf

ae -
Any Washington driver license or permit, inclyéing, occ: “ahd restricted’ W\cense (ORL) or ignition thetic
licenses (IIL) will not be valid on 23- “Sepy #20, and me ed to Deparynent of Licensing, BQ Box 9030,

Olympia, WA 98507-9030. 2 ehh we
Ss"
What do I have to do? oss Pi
* You may be able to ayefc ine e ee a ae’
An ow OP AO
You must do all of the’followin te A 6 RS & YZ of

   

 
  
  
 
 

. Contact ty Surt belov ir core * of oe ita mi
Departyg€ént that i ato mage sispengioe
cand fe 7-10 Juan > ys from thade we recaite it hey Ye

¢  Ifyor wen is pete ee uspensi>

Longe Ax Aad ; Ket xs! iff : suspended wtil the
Depa receives proof pi cna este Say tH e idniged to wwe y makgatory

pt must sub Rit proof to the
ksion. Processing

  
    
 
 
  
    

reissuanct end licensing

  
 

Violation Date YYiolation Number eo aw i & Cong NRhone

21-May-2020 BL 021233 SS GE. Roa tc aaa eh 76-0492
RS ie

What other options are a¥gilfble? 2s Pa we

* You may contest this a&jon heii the cgi ed “ ee maust be pastmarked or received by
24-Aug-2020. aN

Many licensing transactions can bey comp ornig tay
hearing, applying for a restricted lice naga
applying for a license or identification es
before you drive. Find out more at www. we go

(Soy the status of your driving privilege
er Service at 360-902-3900.

Driver and Vehicle Records

GEed85
goto:

The Department of Licensing certifies that this document was mailed via U.S. post office on 07-Aug-2020 to the person named herein at the
address shown, which is the last known address of record with the Department.

Skip a trip - go online www.dol.wa.gov

We are committed to providing equal access to our services.
‘For information visit dol.wa.gov/access. (TDD/TTY call 711).
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 32 of 39.

 
   

BURLINGTON MUNICIPAL COURT
311 CEDAR SUITE A : Some
BURLINGTON, WA 98233-1945 Case #: BUC021232 BPD CT
360-755-0492 Violation Date: 05/21/2020
Violation(s):

CITY OF BURLINGTON 9A.76.020 OBSTRUCT LAW ENFORCEMENT

SKAGIT COUNTY 46.61.020.1 Van OPI-REFUSE COMPLY POLICE

STATE OF WASHINGTON .

Plaintiff, vs

BANKS, EDDIE A

521 MAGNOLIA AVENUE

BURLINGTON, WA 98233

Defendant Notice Date: August 17, 2020

   
      
 
 
 

NOTICE OF CASE S NG
The above case has been scheduled/continued for a PRE TRIAL
You must appearon Wednesday, September 16, 2020 , at 9:30 Aly ROOM 4 :

at the following location:

BURLINGTON MUNICIPAL COURT
311 CEDAR SUITEA
BURLINGTON, WA 98233-1945

Additional information may be provided on the back of this notice or in an attached document
tra:
a:

ONO0D0000-FO-B8E000-cLOL00re

Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 33 of 39

WASHINGTOW STATE DEPARTHENT OF

LICENSING

 

Administrative Review Re

If you want a review of the pending action against your drivi. privilege, You may request an
administrative review (RCW 46.20.245).
o ~.
We can only consider two issues during the review: *.  *
+  Ifour records correctly identify you. :
* If the information we received from the court or other agency accurately describes the actiott they

took. - fa
. .

a

You may also ask for a copy of the documents revigsr€d and tt het the 1 réview be conducted by tlephithe,
To request a review, send this completed forn,affd any ogg pa ed information you want consider

  

to: os - ‘ a
Driver & Vehicle Records RSAC “ %, 7 Wes
© Qe’ ee , 2 . \ — of
Department of Licensi noe) & aor : . ~N
Olympia, WA 98507030 pee eo oC 4 o* \ a
, Ve %“ ‘

Fax: (369)70-7030 iss wy <ae \

e ooh? WW \
Ema” cece a. sh re? ‘

Pas Aa \
The re eee 15 da ant RNG ce of\guspension, revocation,
cancellation  disqualificadep aw nial e \

When we Rave fomplee d Ce ost ast he ype SB
Driver Inform) ones oN . bee Gee wn
PRINT OR TYPE yoly naine (Last, Ex! Seb atte
BANKS, EDDIE, } no a ac?

 

 

 

 

 

 

 

 

(Washington driver lice pe pe : ' wa Fi ;
WDLBS588403B X ps ser Lic + CP
i gy
Attorney information ae ~ Lyi o®” ae
A public defender may not nt you eithiv 7h tig Ka Syou have agg Wit ender, leave this section blank.

omey name 4 sexordeyp Bae e number
Attorney vw chr en Pd

ot?
Attorney mailing address ae ; State Zip Code
ex
\ —& |

If parties or witnesses are non-English speaking and you want a review by phone, a qualified interpreter
will be appointed at no cost to you. Complete the following information if you need an interpreter.

  

 

    
 
 

 

 

 

 

 

 

 

 

 

 

Request for interpreter Primary language Dialect
Ineed an interpreter _ I am hearing impaired

 

 

 

 

We suggest that you check the status of your driving privilege before you drive. To check the status, go fo
dol.wa.gov or call (360) 902-3900.

DR-500-034 (R/9/16) WA

goe00s
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 34 of 39

oy
§ ve %

5

- ee &
WER o/
Staal = a

 

Private American Banc Equity Court of Record
PMB# 98233-0231 Book #420T1 3340
Foreign Jurisdiction Communication

 

No.

Document Chain of Custody
Certificate —
Proof of Service

~ \ :
I \ LV hye AD. € ce wo ut Protonotary for an American Equity Banc Court hereby verified that the

following documents:
¢ For Profit Operating Agreement #20-08485-59
* Commencement of a Court of Equity Book #420T2 3340 | RE 152 134 875 US |
* CD Exhibit A 3 Volume Dossier on one Banks, Eddie-Alexander
* 2 Citations (BUC21232; BUC21233 and a summons 22929
© Inveice
+ Private Bill ~

were sem 105". oe,
* | Gary Huehnerhoff, dba Police Officer at 311 Cedar Street Suite B, Basfinitén, Washington [98233]
*  Qffice Holder, dba Clerk-at 31.Cedar Street, Suit A Burlington, Washitigtén [98233]

7004 Lb4o. 0001 4276 ‘5637 | 7015 3010 0001 8473 2550

ii

 

 

 

0 US First-class (1 US Certified Mail i Registered Mail on the 4 — day of _« SUC 2020.
I declare under penalty of perjury under the laws of the United State of America that the above is true and
correct. . .
By: fy My a _—
Protonotary/Chief Clerk
American Equity Banc Court of Record
c/o PO Box 231
Email: cd.logistics49@gmail.com
Phone: (941) 357-7802
Ge: Fax/Mail

Fitle 28 USC §§ 1739, 1651(b), 1733, 2071

Pub.Rec. #110651873; #2017000238901

Rules of Court #2017000231243

Authentication #2018000147358 it

41 Amendment ~The Judicial power of the the United States shall not be construed:to-extend to any suit in law of equity commenced by Citizens of*
another State, or by Citizens or prosecuted against one one of the United States by Citizens of another State, or bt Citizens or Subjects of any Foreign Stare.

Form POS-14
8.

 

r Equity Banc Cor of Record
k #42071 3340 re

  
   

   

See

~ By and twotgh ihe p power of pure equity in persona competent having original juistition adej le jure civil
authority operating under his Private intemational flag and court of equity seal. =

‘Beit Known all persons by these presents by operation of lawvia, the United States

Law No: 93- 595 (01/02/1975) Establishes rules of evidence for United States courts.

     

      

edit

Statutes at Large. Public

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 36 of 39

 

far
Chief Justice for an American Equity Court of Record oe Si
PMB# 98233-0231 Book #420T1 3340 Ne oy
Foreign Jurisdiction Communication

 

USA

a

 

Article IV - Court of Equity

 

 

 

 

 

 

 

Full Faith and Credit No. 20-01
INVOICE |
Description: Citation issued O'Yes No Did the employee identify his/her self: pfYes CNo
° Hourly Rate: 2,500.00 to .
+ Daily Rate: 25,000.00 oO
s Weekly Rate: 250,000.00 o
+ Monthly Rate: 2,500,000.00 oO
* Yearly Rate: 25,000,000.00

 

Comments: A{ 6, acting as Polce unlawful detained a man auck Woman withouf

Consent of indivabion of a crime. Pctures were teakeng of travaler ancl lis
private property.

CEquity Calling @Forced Hire Detention May 2,262? 6: 23ey Detention Duration (approximately): 20 renedes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Has a default been issued: Initial Mailing Number#
OYes oO Tenns: 5/15, net 30
Is recipient a foreign principle: if Yes ONo Oath of office is consideration for Invoice: Yes No
I/We declare under penalty of the laws of law of equity, with clean ote that the forgoing is true and correct.
Done and Entered in camera at Burlington, Washington on this_“/ day of Ma a4 2020.
:Eddie-Alexander: Banks
WY Mb Sooke
Office of High Chancellor For: _#
Shundrane Pritchett Chiéf Judge
\
By: Date: 3 “At-0BD
Protonotary
Payment Due Date Account Number Amount Due Amount Paid
June 18, 2020 98233-0231 20235 2,500.00
Amount Enclosed 2,500.00

American International Equity Banc Court of Record

Office of Chancellor

Equity Processing Division

PMB# 88233-0231 Book #420T1 3340

Foreign Jurisdiction Communication City of Barlington

Pol
Bit Cedar Street Suit B

Burlington, Washington 98233

 
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 37 of 39

 

 

ne nae 2

ston
Private American Banc Equity Court of Record Sere
PMB# 98233-0231 Book #420T1 3340
Foreign Jurisdiction Communication

No_ZO-AO 2
Document Chain of Custody
Certificate
Proof of Service

1, Baw le ' Eel ie A xan di @< Protonotary for an American Equity Banc Court hereby verified that the
following documents:

* For Profit Operating Agreement #20-08485-59

* Commencement of a Court of Equity Book #420T2 3340 | RE 152 134 875 US |

* CD Exhibit A 3 Volume Dossier on one Banks, Eddie-Alexander

¢ 2 Citations (BUC21232; BUC21233 and a summons 22929

* Invoice
* Private Bill
were sent to;

* Gary Huehnerhoff, dba Police Officer at 311 Cedar Street Suite B, Burlinton, Washington [98233]
* Office Holder, dba Clerk at 31 Cedar Street, Suit A Burlington, Washington [98233]

0 US First-class @US Certified Mail 0 Registered Mail on the _/J day of_ JU" @ 2020.
7015 3010 0001 8473 2550 and 7019 1640 0001 9278 5637

I declare under penalty of perjury under the laws of the United State of America that the above is true and
correct.

we Senha, Pde Vlonole.

Chief Judge

American Equity Banc Court of Record
c/o PO Box 231

Email: cd.logistics49@gmail.com
Phone: (941) 357-7802

Title 28 USC §§ 1739, 1651(b), 1733, 2071

Pub.Rec. #110651873; #2017000238901

Rules of Court #2017000231243

Authentication #2018000147358

11° Amendment ~The Judicial power of the the United States shall not be construed to extend to any suit in law of equity commenced by Citizens of
another State, or by Citizens or prosecuted against one one of the United States by Citizens of another State, or bt Citizens or Subjects of any Foreign State.

Fonn POS-14
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 38 of 39

 

 

Act of State cum
aN
f Oo¥
., te a)
thw on @
American Private International Equity Banc Court of Record ~
PMB# 98233-0231 Book #420T1 3340
Foreign Jurisdiction Communication
June 19, 2020

Cover Letter to Record

There is a man moving in commerce acting and doing business as POLICE OFFICER. He would not identify
himself in equal fashion as he demanded of me, a free and independent native American man on the land not subject
to private corporate policy or other fictitious constructs. This person is believed to be Gary Huehnerhoff who
unlawfully detained a man and women with the intent to extort MONEY. I have no business or agreement with this
individual for goods or services. This individual has made a false claim that a crime was committed and attached

an innocent third party. There was no injured party nor any damaged property. The summons and citations have
been processed by a private Banker with the attachment of an invoice and terms. These are now retumed for
processing and closure. Failure or Refusal to process may lead to an audit or prosecution in equity.

Please find enclosed a CD (Dossier on one Banks; Eddie-Alexander) many document are settled in law pursuant to
Title 28 USC §1739, 1733.

A Notice of Objection Form D-119 has been provided to ensure due process. Equity appears to correct that which
the law has no remedy. Failure to complete the form and state your objection as to law and facts established shall
estoppel any further action to proceed on the case now before us.

Equity suit is commenced.

000007
Case 2:20-cv-01527-RSM Document 1-2 Filed 10/15/20 Page 39 of 39

Comnteve leiva

ORDER

 

 

au
® tig “TEE
ri
ft
we . i .
Mel, _ Sie
ae se, 7 Wears,

Equity Banc Courh & Recoved
“Senles, EAA, Mexouheor
OFF ee of {4 ‘gh Chancellor che Judge

  

og Xb
by L 4 IP P/, | Kis “Ht “7 Mp
